IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 281PA13

                              FILED 12 JUNE 2014

GEORGE KING d/b/a GEORGE’S TOWING AND RECOVERY

             v.
TOWN OF CHAPEL HILL


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 743 S.E.2d 666 (2013), reversing

an order and judgment entered on 9 August 2012 by Judge Orlando F. Hudson, Jr.

in Superior Court, Orange County. Heard in the Supreme Court on 17 March 2014.


      Stark Law Group, PLLC, by Thomas H. Stark and Seth A. Neyhart, for
      plaintiff-appellant.

      Ralph D. Karpinos, Attorney for the Town of Chapel Hill; Matthew J.
      Sullivan, Staff Legal Advisor, Town of Chapel Hill; and Frederick P.
      Johnson, for defendant-appellee.

      Kimberly S. Hibbard, General Counsel, and Gregory F. Schwitzgebel III
      Senior Assistant General Counsel, for North Carolina League of
      Municipalities, amicus curiae.


      NEWBY, Justice.


      In this case we examine the scope of a municipality’s power to regulate both

the business of towing vehicles parked in private lots and the use of mobile

telephones while driving. Municipalities are vested with general police power to

regulate or prohibit acts detrimental to their citizens’ health, safety, or welfare.
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



N.C.G.S. § 160A-174 (2013). Even so, that authority is limited in scope, constrained

by State and federal laws, as well as by inherent fundamental rights. Because the

Town of Chapel Hill exceeded its power to regulate vehicle towing by creating a fee

schedule and by prohibiting towing companies from charging credit card fees, and

because municipalities are preempted by State law from regulating a driver’s use of

a mobile phone, we reverse in part the decision of the Court of Appeals.


       Following a public hearing that received testimony on “the dangers and

difficulties faced by citizens whose vehicles had been towed from private parking

lots in Chapel Hill,” the Chapel Hill Town Council sought to minimize any adverse

effects related to nonconsensual towing and amended its ordinances accordingly.

Chapel Hill, N.C., Code ch. 11, art. XIX, [hereinafter Towing Ordinance] §§ 11-300, -

301 (2012).      The amendments augmented notice and telephone response

requirements, changed vehicle release requirements, and added storage and

payment requirements. Id. §§ 11-301 to -308. Additionally, Chapel Hill enacted

provisions authorizing the Town Council to adopt maximum fees for towing vehicles

and prohibiting charges for certain services. Id. § 11-304. Chapel Hill based these

amendments on the power granted to it under N.C.G.S. § 20-219.2 (defining and

penalizing wrongful towing from private lots) and N.C.G.S. § 160A-174 (granting a

city general ordinance-making power to “prohibit, regulate, or abate acts, omissions,

or conditions, detrimental to the health, safety, or welfare of its citizens”). Id. § 11-

300.

                                           -2-
                               KING V. CHAPEL HILL

                                 Opinion of the Court



       Meanwhile, the Town Council considered the use of mobile telephones while

driving and sought guidance from the Attorney General on the extent of its

authority to regulate mobile phone usage. Noting that the General Assembly had

already enacted three statutes policing mobile phone usage while driving, the Office

of the Attorney General advised that “the regulation of traffic and motor vehicles is

primarily a State function.” The Attorney General’s advisory letter opined that “an

ordinance by the Town of Chapel Hill regulating motorists’ use of cell phones, is

preempted by State law and, therefore, unenforceable.”      Nonetheless, the Town

Council passed an ordinance that prohibited anyone “18 years of age and older”

from using a mobile telephone “while operating a motor vehicle in motion on a

public street or highway or public vehicular area.” Chapel Hill, N.C., Code ch. 21,

art. VII, §§ 21-63, -64 (2012) [hereinafter Mobile Phone Ordinance]. The ordinance

provided that “[n]o citation for a violation . . . shall be issued unless the officer

issuing such citation has cause to stop or arrest the driver [for some other

violation].” Id. § 21-64(e).


       Plaintiff operates a towing business within the town limits of Chapel Hill.

Plaintiff contracts with property owners and lessees to remove illegally parked

vehicles from private lots used by persons who patronize businesses or live on the

premises. The nature of the towing industry requires that plaintiff constantly drive

around town to monitor the parking lots from which he has agreed to remove

vehicles. The Towing Ordinance requires that plaintiff notify the police department

                                         -3-
                                  KING V. CHAPEL HILL

                                    Opinion of the Court



before he tows a vehicle and that he respond within fifteen minutes to messages left

by owners of towed vehicles, causing plaintiff to violate the Mobile Phone

Ordinance. While the requirements of the Towing Ordinance substantially increase

plaintiff’s operating costs, the fee cap limits plaintiff’s ability to allocate those costs

to those illegally parked. Consequently, plaintiff sought a declaratory judgment to

invalidate both ordinances.


      Plaintiff claimed that Chapel Hill lacks the authority to enact either the

Towing Ordinance or the Mobile Phone Ordinance. According to plaintiff, N.C.G.S.

§ 20-219.2, one of the statutes undergirding the Towing Ordinance, violates Article

II, Section 24(1)(j) of the North Carolina Constitution, which prohibits the General

Assembly from enacting any local laws regulating, inter alia, labor or trade.

Because N.C.G.S. § 20-219.2 states that it only applies to thirteen counties and

their municipalities and to four named cities, plaintiff asserted that the statute is

an unconstitutional local act. Plaintiff contended that, lacking sufficient enabling

legislation, Chapel Hill is without any authority whatsoever to regulate towing. As

for the Mobile Phone Ordinance, plaintiff adopted the position of the Attorney

General’s Office that State law preempts municipal restrictions on mobile phone

usage while driving. Plaintiff insisted that several additions to the laws governing

motor vehicles evidence the General Assembly’s intent to create a statewide,

comprehensive regulatory scheme, and thus the Mobile Phone Ordinance is void.



                                            -4-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



      After both parties moved for judgment on the pleadings, the trial court

determined that Chapel Hill lacked the authority to enact either ordinance. The

trial court found that N.C.G.S. § 20-219.2 is a local law regulating trade in violation

of Article II, Section 24(1)(j). Without addressing the Town’s general ordinance-

making power, the trial court found the Towing Ordinance void for lack of sufficient

enabling legislation.    Likewise, the trial court determined that the General

Assembly had enacted a comprehensive scheme of mobile phone regulation that

preempts the Mobile Phone Ordinance, voiding it as well. As a result, the trial

court entered a permanent injunction barring enforcement of both the Towing

Ordinance and the Mobile Phone Ordinance. The Town appealed.


      At the Court of Appeals, Chapel Hill argued, and the Court of Appeals

agreed, that the Towing Ordinance fell within the Town’s general powers under

N.C.G.S. § 160A-174. King v. Town of Chapel Hill, ___ N.C. App. ___, ___, 743

S.E.2d 666, 675 (2013). The Court of Appeals specifically chose not to address the

constitutionality of N.C.G.S. § 20-219.2. Id. at ___, 743 S.E.2d at 675. Under a

broad construction of N.C.G.S. § 160A-174, the Court of Appeals determined that

“the Towing Ordinance was enacted to protect the citizens of the Town of Chapel

Hill and provides a number of beneficial services to those citizens.” Id. at ___, 743

S.E.2d at 675. In reversing the trial court’s order, the Court of Appeals held “that

the Towing Ordinance covers a proper subject for regulation under the Town’s police



                                          -5-
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



power,” id. at ___, 743 S.E.2d at 675, and therefore “falls within the purview of

section 174(a),” id. at ___, 743 S.E.2d at 674.


      As for the Mobile Phone Ordinance, the Court of Appeals determined that

plaintiff was not entitled to challenge the ordinance because he had not been cited

for a violation and because he failed to demonstrate that its enforcement would

result in a “manifest threat of irreparable harm.” Id. at ___, 743 S.E.2d at 676.

According to the Court of Appeals, if plaintiff wishes to challenge the validity of the

Mobile Phone Ordinance, he must do so as a defense for his violation of the

ordinance. Id. at ___, 743 S.E.2d at 676-77 (citation omitted).


      We allowed plaintiff’s petition for discretionary review to consider the scope

of Chapel Hill’s authority to regulate the towing industry and mobile phone usage.

As a mere creation of the legislature, the Town of Chapel Hill has no inherent

powers. High Point Surplus Co. v. Pleasants, 264 N.C. 650, 654, 142 S.E.2d 697,

701 (1965).    Accordingly, municipalities are limited to exercising those powers

“expressly conferred” or “necessarily implied” from enabling legislation passed by

the General Assembly.       Id.; see also N.C. Const. art. VII, § 1 (“The General

Assembly . . . may give such powers and duties to counties, cities and towns, and

other governmental subdivisions as it may deem advisable.”).         To ascertain the

extent of a legislative grant of power, “we first must look to the plain language of

the statutes themselves.” Smith Chapel Baptist Church v. City of Durham, 350


                                           -6-
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



N.C. 805, 811, 517 S.E.2d 874, 878 (1999) (citation omitted). When the enabling

legislation “ ‘is clear and unambiguous, there is no room for judicial construction,

and the courts must give it its plain and definite meaning.’ ” Id. (quoting Lemons v.

Old Hickory Council, BSA, Inc., 322 N.C. 271, 276, 367 S.E.2d 655, 658 (1988)). But

when a statute granting power to a municipality is ambiguous, the enabling

legislation “shall be broadly construed and grants of power shall be construed to

include any additional and supplementary powers that are reasonably necessary or

expedient to carry them into execution and effect.” N.C.G.S. § 160A-4 (2013); accord

Lanvale Props., LLC v. Cnty. of Cabarrus, 366 N.C. 142, 157, 731 S.E.2d 800, 811

(2012) (stating that N.C.G.S. § 160A-4 does not apply when the enabling legislation

is “clear and unambiguous”).


      Chapel Hill claims that the authority to enact the Towing Ordinance derives

from N.C.G.S. § 20-219.2 as well as the general municipal powers imparted by

N.C.G.S. § 160A-174. Towing Ordinance § 11-300(b), (c). In designated counties

and cities across North Carolina, section 20-219.2 empowers private parking lot

owners to remove wrongfully parked vehicles, enacts parking lot signage and notice

requirements, and establishes storage lot standards. N.C.G.S. § 20-219.2(a), (a1)

(2013). Violation of the statute constitutes an infraction and carries a monetary

penalty. Id. § 20-219.2(b) (2013). Though N.C.G.S. § 20-219.2 applies only to

certain counties and cities, id. § 20-219.2(c) (2013), the statute states expressly that

it does not preempt local regulation “authorized by general law,” id. § 20-219.2(d)

                                           -7-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



(2013). According to plaintiff and the trial court, limiting N.C.G.S. § 20-219.2 to

certain counties and cities runs afoul of our constitutional prohibition against local

acts regulating labor or trade, N.C. Const. art. II, § 24(1)(j), leaving the Towing

Ordinance without sufficient enabling legislation.


      It is true that N.C.G.S. § 20-219.2 contains no language generally regarded as

enabling legislation. Compare N.C.G.S. § 20-219.2, with id. § 160A-190 (2013) (“A

city may by ordinance regulate, restrict, or prohibit the sale, possession or use

within the city of pellet guns . . . .” (emphasis added)), and id. § 160A-302.1 (2013)

(“The governing body of any city is hereby authorized to enact an ordinance

prohibiting or regulating fishing from any bridge . . . .” (emphasis added)). Rather

than being a municipal enabling statute, N.C.G.S. § 20-219.2 regulates conduct by,

inter alia, permitting the State “to prosecute private citizens who trespass in

private parking lots” and regulating the removal of unauthorized vehicles from

private lots. Kirschbaum v. McLaurin Parking Co., 188 N.C. App. 782, 787, 656

S.E.2d 683, 686-87 (2008).      Because N.C.G.S. § 20-219.2 does not authorize

municipal action, we must look elsewhere to determine whether Chapel Hill

possesses the power to regulate nonconsensual towing from private lots.

Furthermore, because     N.C.G.S. § 20-219.2 has no bearing on this analysis, we

decline to address the statute’s constitutionality. See High Rock Lake Partners v.

N.C. DOT, 366 N.C. 315, 323, 735 S.E.2d 300, 305 (2012) (noting that we will



                                          -8-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



decline to address constitutional claims when we base our holding on statutory

grounds).


      “This Court has long recognized that the police power of the State may be

exercised to enact laws, within constitutional limits, ‘to protect or promote the

health, morals, order, safety, and general welfare of society.’ ” Standley v. Town of

Woodfin, 362 N.C. 328, 333, 661 S.E.2d 728, 731 (2008) (quoting State v. Ballance,

229 N.C. 764, 769, 51 S.E.2d 731, 734 (1949)). The General Assembly has delegated

a portion of this power to municipalities through N.C.G.S. § 160A-174. Id. Section

160A-174(a) provides that “[a] city may by ordinance define, prohibit, regulate, or

abate acts, omissions, or conditions, detrimental to the health, safety, or welfare of

its citizens and the peace and dignity of the city, and may define and abate

nuisances.” Like the State’s police power, N.C.G.S. § 160A-174 is by its very nature

ambiguous, and its reach cannot be fully defined in clear and definite terms. See

City of Winston-Salem v. S. Ry. Co., 248 N.C. 637, 642-43, 105 S.E.2d 37, 41 (1958)

(“Since the police power of the State has not been, and by its nature cannot be,

placed within fixed definitive limits, it may be extended or restricted to meet

changing conditions, economic as well as social.”); Ernst Freund, The Police Power §

3, at 3 (1904) (“[An examination of police power] will reveal the police power not as

a fixed quantity, but as the expression of social, economic and political conditions.

As long as these conditions vary, the police power must continue to be elastic, i.e.,

capable of development.”). Therefore, we are bound to construe N.C.G.S. § 160A-

                                          -9-
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



174 “to include any additional and supplementary powers that are reasonably

necessary or expedient to carry [the grant of power] into execution and effect.”

N.C.G.S. § 160A-4; see also Lanvale, 366 N.C. at 157, 731 S.E.2d at 811.


      Yet, we are also mindful that “[a]n exertion of the police power inevitably

results in a limitation of personal liberty, and legislation in this field ‘is justified

only on the theory that the social interest is paramount.’ ” Ballance, 229 N.C. at

769, 51 S.E.2d at 734-35 (quoting State v. Mitchell, 217 N.C. 244, 250, 7 S.E.2d 567,

571 (1940)). Even a broad construction of N.C.G.S. § 160A-174 does not endow

municipalities with omnipotence. Section 160A-174 is limited by individual rights

and by the laws and constitutions of the state and federal governments. N.C.G.S. §

160A-174(b).   To be sustained as a legitimate exercise of the police power, an

ordinance that regulates trades or businesses “must be rationally related to a

substantial government purpose.” Treants Ents., Inc., v. Onslow County, 320 N.C.

776, 778-79, 360 S.E.2d 783, 785 (1987); see also Ballance, 229 N.C. at 769, 51

S.E.2d at 735 (noting the uses of the police power “must have a rational, real, or

substantial relation to the public health, morals, order, or safety, or the general

welfare”).


      Before turning to the specific provisions of the Towing Ordinance at issue

here, we first address whether N.C.G.S. § 160A-174, when construed in accordance

with N.C.G.S. § 160A-4, bestows any authority at all on municipalities to regulate


                                          -10-
                                 KING V. CHAPEL HILL

                                      Opinion of the Court



towing from private lots located within their borders.       Protection of the real

property rights and business interests of those who own or lease parking lots

depends on having the ability to remove vehicles parked without permission. On

the other hand, the right to remove vehicles collides with the personal property

rights of vehicle owners. Towing can leave unknowing drivers without means of

transportation and can lead to altercations between vehicle owners and towing

personnel.   In an urban setting the general power to regulate towing ameliorates

these dangers in addition to protecting lot owners’ and lessees’ property rights by

ensuring that parking is available to those lawfully present on the property.

Reading N.C.G.S. § 160A-174 broadly, this general authority to regulate

nonconsensual towing from private lots flows from municipal power to protect

citizen health, safety, or welfare.


      Plaintiff’s remaining objections to the Towing Ordinance relate to Chapel

Hill’s notice requirements, fee schedule, and required payment options.            We

consider each of the challenged portions in turn to determine which, if any of them,

constitute a valid exercise of Chapel Hill’s general ordinance-making authority.


      Plaintiff first argues that the notice and signage requirements exceed the

scope of Chapel Hill’s power to protect citizen health, safety, or welfare.        The

Towing Ordinance mandates, inter alia, that signs be posted in certain locations

around private parking lots, making it clear that the area is a “tow-away zone.”


                                             -11-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



Towing Ordinance § 11-301.       Lettering must be at least a certain size on a

contrasting background, and the sign itself must be a minimum of twenty-four

inches by twenty-four inches.     Id. § 11-301(a).       Chapel Hill asserts that these

requirements are intended to ensure that drivers are on notice, to inform car

owners of the location of their vehicles, and to prevent conflicts between citizens

and tow truck operators.     Given the tension between vehicle owners’ personal

property rights and the right to remove vehicles illegally parked on private

property, these provisions appear to be a rational attempt at addressing some of the

inherent issues affecting citizen health, safety, or welfare that arise when one’s car

is involuntarily towed. Construing N.C.G.S. § 160A-174 broadly, we agree that the

Town’s authority to regulate towing is expansive enough to sustain the notice and

signage requirements.


      Plaintiff next challenges the fee schedule provision of the Towing Ordinance.

According to plaintiff, the fee limit is lower than his actual operating costs and

contends this limit on his ability to make a profit exceeds the power granted by

N.C.G.S. § 160A-174. Section 11-304 of the Towing Ordinance states, in part, that

            [a]ny towing or storage firm which tows or removes a vehicle
         pursuant to this article shall not charge the owner or operator of
         the vehicle in excess of the fees established in the fee schedule
         adopted annually by the town council. No storage fees shall be
         charged for the first twenty-four-hour time period from the time
         the vehicle is initially removed from the private property. The
         fees referred to herein shall be all inclusive; no additional fees
         may be charged for the use of particular equipment or services.


                                         -12-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



             ....

            . . . The fees established by the town council shall be all
         inclusive. . . . No additional fees may be charged for using
         dollies, trailers, lifts, slim jims or any other equipment or
         service.

Towing Ordinance § 11-304.


      Unlike the signage and notice provisions, there is no rational relationship

between regulating fees and protecting health, safety, or welfare. Further, the fee

schedule provision implicates the fundamental right to “earn a livelihood.” Roller v.

Allen, 245 N.C. 516, 518-19, 96 S.E.2d 851, 854 (1957); see also State v. Harris, 216

N.C. 746, 759, 6 S.E.2d 854, 863 (1940) (“While many of the rights of man, as

declared in the Constitution, contemplate adjustment to social necessities, some of

them are not so yielding. Among them the right to earn a living must be regarded

as inalienable.”).   This Court’s duty to protect fundamental rights includes

preventing arbitrary government actions that interfere with the right to the fruits

of one’s own labor. N.C. Const. art. I, § 1; Roller, 245 N.C. at 525, 96 S.E.2d at 859

(“A state cannot under the guise of protecting the public arbitrarily interfere with

private business or prohibit lawful occupations or impose unreasonable and

unnecessary restrictions on them.” (citations omitted)).


      Despite our expansive reading of N.C.G.S. § 160A-174, we do not believe that

statute permits a city or town to create the fee schedule at issue here. The prices

that citizens pay for towing are wholly unrelated to the protection of citizen health

                                         -13-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



or safety, leaving only the question of whether the fee schedule provision falls under

the protection of citizen welfare. Allowing Chapel Hill to engage in price setting

under the general and undefined rubric of “welfare” could subject other enterprises

not only to price setting but also to officious and inappropriate regulation of other

aspects of their businesses.   Where any relationship between “welfare” and the

specific activity sought to be regulated is as attenuated as here, we believe that the

more prudent course is for the General Assembly to grant such authority expressly,

as it has done in regard to rates that may be charged in other contexts such as, for

instance, taxi cabs. N.C.G.S. § 160A-304 (2013).


       While Chapel Hill has the general authority to regulate towing, by capping

fees, the town inappropriately places the burden of increased costs incident to the

regulation solely on towing companies.       Accordingly, we hold that Chapel Hill

exceeded its authority by imposing a fee schedule for nonconsensual towing from

private lots.


       Plaintiff further argues that Chapel Hill exceeded its general ordinance-

making authority by requiring fees “be payable by cash, debit card and at least two

(2) major national credit cards at no extra cost.” Towing Ordinance § 11-304(d).

“Failure to accept credit or debit cards for payment is a violation of [the Towing

Ordinance] and is punishable as a misdemeanor.” Id. Requiring towing companies

to accept credit and debit cards bears a rational relation to a broad interpretation of


                                         -14-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



citizen safety or welfare by enabling vehicle owners to quickly and easily regain

access to their vehicles.   N.C.G.S. § 160A-174.         The same cannot be said for

preventing tow truck operators from passing the cost of accepting credit cards on to

those illegally parked. This provision is tantamount to creating a fee cap, which we

have already said exceeds Chapel Hill’s general authority to regulate nonconsensual

towing from private lots.


      Having held that the fee schedule and the prohibition on charging credit card

fees exceed the power granted by N.C.G.S. § 160A-174, we must now determine

whether the remainder of the Towing Ordinance is valid. We will sever a provision

of an otherwise valid ordinance when the enacting body would have passed the

ordinance absent the offending portion. Jackson v. Guilford Cnty. Bd. of Adjust.,

275 N.C. 155, 168, 166 S.E.2d 78, 87 (1969) (“ ‘The invalidity of one part of a statute

[or ordinance] does not nullify the remainder when the parts are separable and the

invalid part was not the consideration or inducement for the Legislature [or board

of county commissioners] to enact the part that is valid.’ When the statute, or

ordinance, could be given effect had the invalid portion never been included, it will

be given such effect if it is apparent that the legislative body, had it known of the

invalidity of the one portion, would have enacted the remainder alone.” (alterations

in original) (citations omitted)).    At oral argument counsel for Chapel Hill

acknowledged that certain provisions of the Towing Ordinance are indeed severable.

Striking only the fee schedule and credit card fee provisions would not hinder the

                                         -15-
                                    KING V. CHAPEL HILL

                                      Opinion of the Court



overall purpose of the ordinance to “minimize and control the harmful and adverse

effects that occur during the non-consensual towing of motor vehicles,” Towing

Ordinance § 11-300(f), and it is apparent that the Town Council would have enacted

the Towing Ordinance even absent the offending provisions. In sum, we strike the

fee schedule and credit card fee provisions of the Towing Ordinance, but leave the

remainder of the ordinance intact.1


       We now turn to the Mobile Phone Ordinance and, as an initial matter,

consider the Court of Appeals’ holding that plaintiff did not have an actionable

claim. King, ___ N.C. App. at ___, 743 S.E.2d at 676-77. According to the Court of

Appeals, because plaintiff had not been cited for violating the ordinance and

because plaintiff failed to demonstrate that enforcement of the ordinance would

result in “a manifest threat of irreparable harm,” he could not challenge the validity

of the ordinance. Id. at ___, 743 S.E.2d at 676. We disagree and conclude that the

ordinance’s alleged substantial encumbrance on economic activity constitutes a

manifest threat of irreparable harm sufficient to invoke the equity jurisdiction of

the Court. High Point Surplus Co., 264 N.C. at 651-53, 142 S.E.2d at 699-700


       1 We find unpersuasive the parties’ remaining arguments pertaining to N.C.G.S. §
160A-177 (2013) (“The enumeration in this Article or other portions of this Chapter of
specific powers to regulate, restrict or prohibit acts, omissions, and conditions shall not be
deemed to be exclusive or a limiting factor upon the general authority to adopt ordinances
conferred on cities by G.S. 160A-174.”) and N.C.G.S. § 160A-194 (2013) (“A city may by
ordinance, subject to the general law of the State, regulate and license occupations,
businesses, trades, professions, and forms of amusement or entertainment and prohibit
those that may be inimical to the public health, welfare, safety, order, or convenience.”).

                                             -16-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



(allowing a merchant to challenge a local ordinance that prohibited Sunday sales of

certain goods that constituted “a substantial ‘dollar-volume of business’ ”).


      Thus, we now consider whether Chapel Hill exceeded its power by prohibiting

all adults from “us[ing] a mobile telephone or any additional technology associated

with a mobile telephone while operating a motor vehicle in motion on a public street

or highway or public vehicular area.”           Mobile Phone Ordinance § 21-64(b).

Consistent with the Attorney General’s advisory letter, plaintiff contends that

statewide mobile phone legislation precludes local regulation.


      As discussed above, N.C.G.S. § 160A-174 grants cities general ordinance-

making power. Local ordinances must, however, be in harmony with State law;

whenever the two come into conflict, the former must bow to the latter. Town of

Washington v. Hammond, 76 N.C. 33, 36 (1877) (“The true principle is that

municipal by-laws and ordinances must be in harmony with the general laws of the

State, and whenever they come in conflict with the general laws, the by-laws and

ordinances must give way.”). Cities may not “regulate a field for which a State or

federal statute clearly shows a legislative intent to provide a complete and

integrated regulatory scheme to the exclusion of local regulation.” N.C.G.S. § 160A-

174(b)(5).   This “need to avoid dual regulation” is generally referred to as

preemption. Craig v. Cnty. of Chatham, 356 N.C. 40, 44, 565 S.E.2d 172, 175 (2002)




                                         -17-
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



(citation omitted) (concluding that state swine farm regulations preempt local

ordinances).


      When weighing whether State legislation preempts a particular field, our

precedent dictates that we consider whether the General Assembly has expressed “a

clear legislative intent to provide such a ‘complete and integrated regulatory

scheme.’ ”     Id. at 45, 565 S.E.2d at 176.     As part of this analysis, we initially

examine “the spirit of the act[ ] and what the act seeks to accomplish.          Where

legislative intent is not readily apparent from the act, it is appropriate to look at

various related statutes in pari materia so as to determine and effectuate the

legislative intent.” Id. at 46, 565 S.E.2d at 176-77 (alteration in original) (citations

and internal quotation marks omitted).


      At the outset, we note that regulation of highways and roads has generally

been the prerogative of the State, not counties and cities. See Suddreth v. City of

Charlotte, 223 N.C. 630, 631-32, 27 S.E.2d 650, 652 (1943) (noting that “the power

to regulate the use of public roads and streets” is “peculiarly and exclusively a

legislative prerogative”).   Indeed, the General Assembly “has enacted numerous

statutes regulating almost every aspect of transportation and travel on the

highways,” as evidenced by the over 1100 pages devoted to motor vehicle laws in the

2013 edition of the North Carolina General Statutes. Coman v. Thomas Mfg. Co.,

Inc., 325 N.C. 172, 176, 381 S.E.2d 445, 447 (1989).          Within these sweeping,


                                          -18-
                                 KING V. CHAPEL HILL

                                   Opinion of the Court



statewide provisions, the legislature has, in numerous instances, ceded regulatory

power over roadways to municipalities. E.g., N.C.G.S. § 20-115.1(f) (2013) (allowing

local regulation of certain tractor trailers); id. § 20-169(2)-(4) (2013) (allowing local

authorities to, inter alia, prohibit “other than one-way traffic upon certain

highways,” regulate “the use of the highways by processions or assemblages,” and

regulate “the speed of vehicles on highways in public parks”); id. § 20-368 (2013)

(stating that “moves [of houses] on streets on the municipal system of streets shall

comply with local regulations”).      Yet our General Statutes lack any enabling

legislation permitting local regulation of mobile phone use while driving.


      In contrast, the General Assembly has, on a statewide scale, repeatedly

amended our Motor Vehicle Act to reduce the dangers associated with mobile phone

usage on roads and highways. Section 20-137.3 states that “no person under the

age of 18 years shall operate a motor vehicle on a public street or highway or public

vehicular area while using a mobile telephone or any additional technology

associated with a mobile telephone while the vehicle is in motion.” Id. § 20-137.3(b)

(2013). Section 20-137.4, titled “Unlawful use of a mobile phone,” prohibits using a

mobile telephone while operating a school bus. Id. § 20-137.4(b) (2013). The most

recent amendments, codified at N.C.G.S. § 20-137.4A, broadly prohibit text

messaging while driving and operating a commercial vehicle while using a mobile

phone or other electronic device. That section prohibits manually entering letters or



                                          -19-
                                KING V. CHAPEL HILL

                                  Opinion of the Court



text on a mobile phone or reading electronic messages stored in or transmitted to

the device while driving. Id. § 20-137.4A(a), (a1) (2013).


      Interpreted in pari materia, these statutes evidence the General Assembly’s

“intent to provide a complete and integrated regulatory scheme to the exclusion of

local regulation.” Id. § 160A-174(b)(5). Moreover, when the meaning or purpose of

a statute is in doubt, we have “previously ruled that the title of a statute may be

used as an aid in determining legislative intent.” Spruill v. Lake Phelps Vol. Fire

Dep’t, Inc., 351 N.C. 318, 323, 523 S.E.2d 672, 676 (2000) (citing Equip. Fin. Corp. v.

Scheidt, 249 N.C. 334, 340, 106 S.E.2d 555, 560 (1959)).          While not entirely

dispositive, the broadly worded title of N.C.G.S. § 20-137.4—“Unlawful use of a

mobile phone”—tends to indicate an expansive intent to regulate, thus precluding

municipalities from doing so.


      In conclusion, we recognize municipalities’ need to protect their citizens, but

we are unwilling to construe our General Statutes to give municipalities unfettered

power to regulate in the name of health, safety, or welfare, as “[t]here is nothing in

government more dangerous to the liberty and rights of the individual than a too

ready resort to the police power.” Harris, 216 N.C. at 763, 6 S.E.2d at 865; see also

Mitchell, 217 N.C. at 250, 7 S.E.2d at 571 (“Whenever the police power is invoked

there is a resulting delimitation of personal liberty.”). Under a broad reading of

Chapel Hill’s ordinance-making power, we hold that the Town is generally


                                         -20-
                                KING V. CHAPEL HILL

                                 Opinion of the Court



permitted to regulate vehicle towing and that it acted within its authority by

enacting signage, notice, and payment requirements for towing from private lots.

Even construing Chapel Hill’s powers broadly, however, we hold that the Town

exceeded those powers by imposing a fee schedule and prohibiting towing

companies from charging credit card fees.           Additionally, we hold that the

legislature’s comprehensive scheme regulating mobile telephone usage on our

streets and highways precludes municipalities from intruding into this sphere

wholly occupied by the State. Accordingly, the decision of the Court of Appeals

reversing the trial court’s issuance of a permanent injunction barring enforcement

of both ordinances is reversed in part and affirmed in part.        This matter is

remanded to the Court of Appeals for further remand to the Superior Court, Orange

County, for proceedings not inconsistent with this opinion.


      AFFIRMED IN PART; REVERSED IN PART; REMANDED.




                                        -21-